Citation Nr: 0638432	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 until 
January 1946.  

In May 1946, the RO received the veteran's claim of 
entitlement to service connection for hearing loss.  A May 
1946 decision denied the veteran's claim.  He did not appeal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which denied the veteran's request 
to reopen his previously denied claim of entitlement to 
service connection for hearing loss.  The RO also denied the 
veteran's initial claim of entitlement to service connection 
for tinnitus.   

In September 2006, the veteran presented sworn testimony 
before the undersigned Veteran law Judge at a Travel Board 
hearing at the RO.  A transcript of the hearing has been 
associated with the veteran's claims folder.  At the time of 
the hearing, the record reflects that a motion to advance 
this case on the docket was made.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of 
hearing loss.

2.  Evidence submitted since May 1946 must be considered in 
order to fairly decide the veteran's claim.

3.  The preponderance of the evidence of record is against a 
finding that the veteran's hearing loss is related to in-
service noise exposure or any other incident of his military 
service.  

4.  The preponderance of the evidence of record is against a 
finding that the veteran's tinnitus is related to in-service 
noise exposure or any other incident of his military service.  


CONCLUSIONS OF LAW

1.  The May 1946 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  The evidence submitted since May 1946 is new and material 
and so the claim of entitlement to service connection for 
bilateral hearing loss is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hearing loss and tinnitus, which he contends are due to noise 
exposure in service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to each issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000.  However, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated March 
10, 2003.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
March 2003 letter notified him of the evidence already 
obtained or requested and further informed the veteran that 
he may submit or describe other evidence and advised him of 
the methods for doing so.  These requests comply with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that she could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Additionally, 
notice of those elements were specifically given in a March 
2006 letter to the veteran.  

The veteran's the veteran's claims have been denied based on 
a lack evidence as to elements (2) and (3), current existence 
of a disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

The VCAA generally provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  As noted above, 
this duty does not extend to claims to reopen.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, service department records, 
VA treatment records and private treatment records have been 
associated with the veteran's VA claims folder.  In May 2003 
the veteran was accorded a VA compensation and pension 
examination.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006). The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  In September 2006, the veteran presented 
personal testimony before the undersigned Veterans Law Judge 
at a personal hearing at the RO.  

1.  Entitlement to service connection for hearing loss. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006). 

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006). 
But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), citing 
Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) [hearing 
loss is not a presumptive disease].

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
proscribed time period are final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006). 

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.
The regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Essentially, he contends that noise 
exposure suffered during combat conditions in 1944 caused his 
current hearing disability.  

Finality/new and material evidence

As was discussed in the Introduction, the veteran's initial 
claim of entitlement to service connection for hearing loss 
was initially denied by the RO in May 1946.  The veteran did 
not perfect an appeal as to that decision.  He later 
attempted to reopen his claim, and the RO denied the claim on 
its merits in the February 2004 decision which forms the 
basis for this appeal.

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding the fact that a decision favorable to the 
veteran on that point appears to have been rendered by the 
RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented 
or secured for claim, making RO determination in that regard 
irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  

The unappealed May 1946 RO rating decision is final.  As 
explained above, the veteran's claim for service connection 
for a right leg condition may only be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2006).
  
As discussed above, in order for service connection to be 
granted, three elements must be met: (1) current disability, 
(2) in-service disease or injury and (3) medical nexus.  The 
evidence of record at that time, including the veteran's 
separation examination, showed that although the veteran had 
encountered conditions of service tending to show hazardous 
noise exposure, at the time of his separation from service, 
no hearing abnormality was found.  Thus, at the time of the 
prior final denial in May 1946, only the veteran's exposure 
to noise (element 2) had been established.  The evidence of 
record did not include a currently diagnosed hearing loss 
disability, or evidence tending to show a relationship 
between in-service noise exposure and hearing loss.  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after May 
1946) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran suffers from hearing loss for VA rating purposes and 
whether such condition is due to any event in service.  The 
evidence submitted since May 1946 consists of VA and private 
treatment records, a May 2003 VA medical examination and the 
veteran's September 2006 testimony. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 
See 38 C.F.R. § 3.385 (2006).  The May 2003 VA examination 
indicates that these criteria have been met as to the hearing 
in both the veteran's ears.   Accordingly, the evidence of 
record now includes evidence of a current disability.  
Element (1) arguably has been met. 

Moving to the other unestablished element at the time of the 
prior final denial, that is to medical nexus, the Board notes 
that two nexus opinions have been added to the evidence of 
record.  The first, in the May 2003 VA examination indicates 
a determination that the veteran's hearing loss is not 
related to in-service noise exposure.  As this evidence is 
against the veteran's claim, it is not material.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to a claimant is not new and material].  

However, there is also of record the report of a February 
2003 consultation.  In that record, the treating physician 
stated that the veteran's hearing loss is secondary to 
"presbycusis and/or acoustic trauma particularly while in 
the service."  "[P]resbycusis [is] a 'lessening of hearing 
acuteness resulting from degenerative changes in the ear that 
occur esp[ecially] in old age.' Webster's Medical Desk 
Dictionary 572 (1986)."  See Godfrey v. Brown, 8 Vet. App. 
113, 120-1 (1995).  

This opinion is new and material.  It is new, as it was 
obviously not of record at the time of the prior final 
denial.  It is material, as it is a medical opinion rendered 
by a competent source of medical evidence and arguably 
supports the veteran's claim.  Further, it addresses a 
previously unestablished element, nexus (element 3).   
The opinion is sufficient for the limited purposes of re-
opening the veteran's previously denied claim.  

Procedural considerations

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits. Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as alluded to above, the February 2006 
SSOC adjudicated the veteran's hearing loss claim on its 
merits, without regard to the submission of new and material 
evidence.  Under these circumstances, the veteran has been 
accorded appropriate due process at the RO level, and he will 
not be prejudiced by the Board's consideration of this issue 
on its merits without the need for a remand for still more RO 
adjudication.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

As discussed above, the veteran has been accorded a VA 
examination in connection with his reopened claim. All 
identifiable medical and other evidence has been obtained.  
The veteran has not furnished or identified any outstanding 
evidence that may have a bearing on his claim.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations. 

(iii.) Standard of review

The standard of review changes at this point.  Unlike when 
determining whether evidence is new and material, the Board 
has the responsibility to evaluate the entire record on 
appeal. See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. 
§ 3.102 (20025.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened. 

In addition, although certain evidence may be sufficient to 
reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) [new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim].

With these principles in mind, the Board will move on to a de 
novo discussion of the merits of the claim.

Discussion of the merits of the claim

The veteran contends that his current hearing loss is due to 
noise exposure suffered during service during the combat 
phase of World War II.   For the reasons set out below, the 
Board has determined that the preponderance of the evidence 
of record is against a finding that hearing loss is related 
to his military service or any incident thereof.  

Turning to the first Hickson element, current disability, the 
veteran's VA treatment records and the May 2003 VA 
examination report both indicate a diagnosis of bilateral 
hearing loss.  Element (1) is therefore met.  

Regarding Hickson element (2), in-service incurrence of 
disease or injury, the Board will address disease and injury 
in turn.  
 
Concerning in-service incurrence of illness, the veteran's 
service medical records are pertinently negative for any in-
service treatment of any ear disease and do not show a 
diagnosis of hearing loss.  The veteran's hearing was noted 
to be normal at his separation examination.  In addition, 
hearing loss was initially diagnosed many decades after 
service and long after the presumptive period in 38 C.F.R. 
§ 3.309(a)   

Turning to in-service injury, it is undisputed that the 
veteran was exposed to hazardous noise during service.  In-
service incurrence of injury has therefore been shown, and 
Hickson element (2) has been satisfied to that extent.  

Turning now to element (3), medical nexus, the Board notes 
that there are of record two competent medical opinions which 
address the relationship, if any, between the veteran's 
hearing loss and his military service.  The February 2003 
consultation note indicated that the veteran's condition may 
be related to in-service noise exposure [or to the 
consequences of aging].  The second opinion is that from the 
May 2003 VA examination.  That opinion clearly indicates that 
the veteran's bilateral hearing loss was not as least as 
likely as not related to in-service noise exposure decades 
earlier.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment. 
See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board finds that the May 2003 VA medical 
examination opinion is afforded greater weight of probative 
value than the February 2003 consultation report.  
Specifically, the February 2003 opinion was rendered without 
reference to the veteran's entire record, which included 
private treatment records and service medical records.  Each 
of these documents was reviewed and considered by the May 
2003 examiner.  Further, the February 2003 opinion is vague 
and speculative.  The treating professional stated that in-
service noise exposure was a possible source of the veteran's 
hearing loss, but he also referred to another possible 
source, aging (the veteran is currently 85 years of age).  
The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim. 
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In contrast, the May 2003 VA examination report provided a 
thorough overview of the veteran's condition and was made 
with reference to the veteran's other treatment and service 
records.  Based on those records and an examination of the 
veteran, the examiner reached a definite conclusion that the 
veteran's hearing loss was not incurred due to in-service 
noise exposure.  This opinion outweighs the speculative 
February 2003 opinion.

There is not of record any other competent medical evidence 
to the contrary.  
Although the veteran has asserted that a relationship exists 
between his conditions and in-service noise exposure, it is 
now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. The statements offered in support 
of the veteran's claim by him are not competent medical 
evidence as to the cause of the hearing loss.  

Based upon his testimony, the veteran also appears to contend 
that nexus exists between his military service and the 
current hearing loss because he experienced symptoms 
continually after service.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology. However, 
supporting medical evidence is required in the circumstances 
presented in this case.   See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Although the veteran has indicated that he complained 
of hearing loss shortly after service, the first objective 
medical evidence of hearing loss and tinnitus after service 
was in 1999.  Continuity of symptomatology after service is 
therefore not demonstrated.

In short, the Board concludes that Hickson element (3), 
medical nexus, has not been satisfied, and the veteran's 
claim fails on that basis.

Accordingly, for the reasons and bases set out above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hearing loss.  The benefit sought on appeal is 
accordingly denied.  

2.  Entitlement to service connection for tinnitus.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims, including the standard of review, has been 
set out in connection with the first issue on appeal and will 
not be repeated.

Analysis

The Board's discussion of this issue will mirror that 
presented above with respect to the hearing loss issue.

Turning to the first Hickson element, current disability, the 
veteran's VA treatment records and the May 2003 VA 
examination report both indicate a diagnosis of tinnitus.  
Element (1) is therefore met.  

Regarding Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
pertinently negative for any in-service treatment of any ear 
disease and do not show a diagnosis of tinnitus.  However, it 
is undisputed that the veteran was exposed to hazardous noise 
during service.  In-service incurrence of injury has 
therefore been shown and Hickson element (2) has been 
satisfied.  

Turning now to element (3), medical nexus, the Board has 
discussed the two medical opinions of record, and finds that 
the February 2003 opinion is too inconclusive to be 
probative, since it refers to aging as another possible 
source of the veteran's tinnitus.  The May 2003 VA examiner's 
opinion, which states that the veteran's tinnitus is not as 
least as likely as not related to in-service noise exposure, 
is based on a review of the entire record and appears to be 
congruent with the veteran's medical history, which as 
indicated above does not show any objective evidence of ear 
problems until many decades after service.

In short, the Board concludes that Hickson element (3), 
medical nexus, has not been satisfied as to tinnitus, and the 
veteran's claim fails on that basis.

Accordingly, for the reasons and bases set out above, the 
criteria for entitlement to service connection for tinnitus 
have not been met.  The benefit sought on appeal is therefore 
denied.  


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.    



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


